DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quick, US 2018/0025906.
	Regarding Claim 1, Quick teaches a method of depositing a film, the method comprising: 
exposing a substrate to a chalcogen precursor; and 
exposing the substrate to a reactant to form a silicon nitride (SixNy) film on the substrate in paragraphs 25, 26 and 30 – 32.
Regarding Claims 2 – 5 and 17, Quick teaches wherein the chalcogen precursor comprises one or more of a thiosilane, a selinosilane, and a tellurosilane; wherein the chalcogen precursor comprises a pseudohalide derivative, the pseudohalide derivative selected from the group consisting of thiocyanate, isothiocyanate, selenocyanate,, and tellurocyanate and wherein the chalcogen precursor comprises a chalcogen moiety selected from the group consisting of -MH, -MF, -MCF3, -MC(CH3)3, - MCH3, -MPh, -MPh-(p-CH3), -MPh-(p-CF3), and -MPh-(p-N02), wherein M is selected from the group consisting of sulfur (S), selenium (Se), and tellurium (Te) and wherein the chalcogen precursor has a structure of Formula (I) MenSi(MR)4.n or Formula (II) Si(MR)4, wherein n is from 3 to 1, M is selected from the group consisting of sulfur (S), selenium (Se), and tellurium (Te), and R is selected from the group consisting of CH3CH2, CH3CH2CH2, and p- Me-C6H4 in paragraphs 15 – 25 and 35 – 37.
Regarding Claim 6, Quick teaches wherein the substrate is exposed to the chalcogen precursor at a temperature in a range of from 100 °C to 550 °C in paragraph 32.  
Regarding Claim 7, Quick teaches wherein the method comprises one or more of chemical vapor deposition or atomic layer deposition in paragraphs 32 – 35 and 42. 
Regarding Claim 8, Quick teaches wherein the substrate is exposed to the chalcogen precursor and the reactant simultaneously in paragraph 42.  
Regarding Claim 9, Quick teaches wherein the substrate is exposed to the chalcogen precursor and the reactant sequentially during the ALD process in paragraphs 30 – 32.  
Regarding Claims 10 – 12, Quick teaches further comprising purging the substrate of the chalcogen precursor prior to exposing the substrate to the reactant, 
wherein purging comprises one or more of applying a vacuum or flowing a purge gas over the substrate wherein the purge gas comprises one or more of nitrogen (N2), helium (He), and argon (Ar) in paragraph 30.  
Regarding Claim 13, Quick teaches wherein the reactant comprises one or more of dimethylhydrazine (DMH), alkyl amine, hydrazine, alkyl hydrazine, allyl hydrazine, hydrogen (H2), and ammonia (NH3) in paragraphs 31 and 32.  
Regarding Claim 14, Quick teaches wherein the film is substantially free of halogen in paragraph 9.  
	Regarding Claims 15, 16 and 18 – 20, Quick teaches the limitations as were described earlier in rejecting Claims 1 – 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim, US 2008/0318443 and Kuchenbeiser, US 9,382,268 teach silicon chalcogenate precursors for forming nitride films.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        August 25, 2022